Case 1:18-cv-02138-SAG Document 41 Filed 01/31/20 Page 1 of 1

KERR McDONALD, LLP
ATTORNEYS AT LAW
111 SOUTH CALVERT STREET
SUITE 1945
BALTIMORE, MARYLAND 21202

 

(410) 539-2900 (ext. 211)
FAX (410) 539-2956
E-MAIL kmcdonald@kerrmedonald.com

CHARLES M. KERR CRISTINA I. FLORES
KATHLEEN M, McDONALD

OF COUNSEL:
ROBERT G. CASSILLY

January 31, 2020

The Hon. Stephanie A. Gallagher
United States District Judge

101 W. Lombard Street
Baltimore, MD 21201

Re: National Ink & Stitch, LLC v. State Auto Property and Casualty
Company, Civil Case No. SAG-18-2138

Dear Judge Gallagher:

In accordance with the directive in your Order of January 23, 20120, counsel for
the parties have conferred about the status of this case in light of your summary
judgment rulings. There remain disputes about which coverage limit is applicable to
National Ink & Stitch’s claim and about the nature, extent and/or coverage status of
various monetary elements of National Ink & Stitch’s claim, which will require expert
and damages discovery unless otherwise resolved by the parties. Should the Court be
agreeable, a status/scheduling conference would be helpful.

Counsel are happy to provide any additional information you may desire.

Respectfully submitted,
7
Reda M. WebenaLp

Kathleen M. McDonald

ce! William Krekstein, Esquire, via email
Matthew Malamud, Esquire, via email

M5032.docx

 
